          Case 4:20-cv-01289-JM Document 20 Filed 03/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

CARLOS RAY FRAZIER,
ADC #650936                                                                 PLAINTIFF

V.                            CASE NO. 4:20-CV-1289-JM-BD

DARRELL ELKIN, et al.                                                    DEFENDANTS

                                            ORDER

       The Court has received a Recommendation for dismissal filed by Magistrate Judge

Beth Deere. The parties have not filed objections. After careful review, the Court

concludes that the Recommendation should be, and hereby is, approved and adopted as

this Court’s findings in its entirety.

       Mr. Frazier’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s January 26, 2021 Order and his failure to prosecute this lawsuit.

       IT IS SO ORDERED this 19th day of March, 2021.



                                         _________________________________
                                         UNITED STATES DISTRICT JUDGE
